This is a suit for divorce. The testimony demonstrates fault on both sides. We think the situation is well stated in the opinion of the court, which we adopt:
"This is a very unfortunate ease. The parties were married in 1889 and have lived together continuously as husband and wife for more than 40 years. They have one child, who is married, and a granddaughter some 15 or 16 years of age. The parties separated on the 24th of February, 1930, plaintiff taking up her residence with her daughter and son-in-law.
"Plaintiff seeks a decree of divorce on the grounds of extreme and repeated cruelty, alleging outbursts of temper on the part of the defendant, improper language, and threats of violence. Plaintiff claims, also, that, immediately preceding the separation, defendant struck her. Defendant denies any such intentional conduct on his part, claiming that he was endeavoring to procure information from the plaintiff with reference to the disposition of a stock certificate of which he claimed to be the owner. Plaintiff claims that defendant came up to her and struck her without any previous altercation. I am impressed that the parties at the time were engaged in a dispute that was merely a continuation of other arguments concerning property matters.
"The allegations of the bill of complaint indicate that the difficulties between the parties have continued *Page 674 
practically during their married life. From the testimony, however, I am impressed that there were no serious differences until the property matters of the parties to this case became to a certain extent commingled with those of their son-in-law and daughter. Without endeavoring to analyze with particularity the precise reasons therefor, it is apparent that friction arose between the defendant and his son-in-law. Both plaintiff and the daughter permitted themselves to be involved, plaintiff admittedly taking sides with her son-in-law and daughter. The unfortunate situation resulting from this condition of affairs undoubtedly irritated the defendant. I am, however, not impressed with the claim of the plaintiff to the effect that she and her daughter feared bodily violence at the hands of the defendant. As is not uncommon in cases of this character, there has been shown a tendency to magnify the details of certain occurrences, not pleasant perhaps in nature, but not of serious moment.
"It is claimed by defendant, and admitted by the plaintiff, that the latter disposed of a certificate of stock for approximately $2,000 without advising her husband as to her action. No satisfactory explanation for plaintiff's conduct in this particular has been offered. Its main significance doubtless lies in the indication that it affords as to plaintiff's attitude towards defendant. Apparently the latter had the utmost confidence in plaintiff, otherwise lie would not have entrusted her with the possession of property of this character.
"The property acquired by the parties was purchased with money earned by the defendant by his labor. I believe that the record fully justifies the conclusion that, had it not been for such property, the parties would still be living together in congenial relationship. As suggested at the outset, the situation that has developed is a very unfortunate one. However, after observing the parties in court and listening to their testimony, I am unable to reach *Page 675 
a conclusion that defendant has been guilty of conduct towards the plaintiff that, under all the circumstances of the case, constitutes such cruelty as would justify the granting of a decree of divorce."
Affirmed.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred.